DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.
 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding claim 1, 10, and 19, the prior art of record fails to teach or suggest determining that a compatible upgrade for a build of the first hybridity manager is available based on the compatible upgrade being compatible with the version of the second hybridity manager and the versions of the dependent components associated with the first hybridity manager, in combination with the other limitations of each respective claim.  There is no suggestion in Thakkar, the most similar prior art of record, that a compatible upgrade of a first hybridity manager is dependent at least on the version of a second hybridity . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Publication No. 2015/0180949 (Maes et al.) – Hybrid Cloud Environment – Middleware tracks changes in an application during a service lifecycle of the application and based on the detected changes, updates the application requirements for deployment of the application in the cloud.  The middleware facilitates that components and dependencies between components of the application are deployed in the cloud in a workable manner over the course of the service lifecycle. 
U.S. Patent Application Publication No. 2017/0041189 (Aswathanarayana et al.) – System and Method for Provisioning and Deployment of Application Environment on Hybrid Cloud Platform – Provisioning an application environment across a hybrid cloud platform.  A template module generates templates that define the topology of the application landscape including relationships and dependencies among the virtual machines and other resources in the landscape. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553.  The examiner can normally be reached on Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAM T TRAN/Primary Examiner, Art Unit 2452